DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: each of the ‘image-obtaining unit configured to’, ‘luminance obtaining unit configured to’, ‘determining unit configured to’, ‘combining unit configured to’ and ‘correcting unit configured to’ in claims 1, 11; and “an information generating unit configured to” in claim 7.  Therefore claims 1-7 and 11 are interpreted as invoking 112f.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “ ‘image-obtaining unit configured to’, ‘luminance obtaining unit configured to’, ‘determining unit configured to’, ‘combining unit configured to’ and ‘correcting unit configured to’” in claims 1 and 11; and “an information generating unit configured to” in claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The claimed limitations lack an inherent structural implementation, as Figure 1 (and the associated written description) discloses the elements through a ‘black box’ layout, while Figures 9 and 12 (and the associated 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Pub 20170061663) in view of Kurata (US Pub 20190045139).
Re claim 8, Johnson discloses a control method for an image processing apparatus combining a visible image with an infrared image, comprising: 
image-obtaining the visible image (Figure 3 element 206; Figure 7A element 706; Paragraphs 34-35, 94-96, 97-99) and the infrared image (Figure 3 element 200; Figure 7A element 708; Paragraphs 34-35, 94-96, 97-99); 
obtaining a luminance (Paragraphs 101-103); 
determining, based on the luminance obtained in the obtaining the luminance (Figure 7A element 710; Paragraphs 94-96, 97-99, 101-103), a combining ratio (Figure 7A element 710; Paragraphs 94-96, 97-99, 101-103) between the infrared image and the visible image (Figure 7A element 710; Paragraphs 94-96, 97-99, 101-103) for generating a combined image obtained by combining the infrared image with the visible image (Figure 7A element 710; Paragraphs 94-96, 97-99, 101-103); 
combining the infrared image (Figure 7A element 710; Paragraphs 94-96, 97-99) with the visible image (Figure 7A element 710; Paragraphs 94-96, 97-99) based on the combining ratio (Figure 7A element 710; Paragraphs 94-96, 97-99) determined in the determining (Figure 7A element 710; Paragraphs 94-96, 97-99); and 

This design is however disclosed by Kurata.  Kurata discloses wherein obtaining a luminance comprising obtaining the luminance of the visible image (Paragraphs 43-44, 46).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Johnson in order to incorporate the luminance processing as shown in Kurata in order to allow for the consideration of elements and characteristics of the visible light image to factor into the determination and consideration of blending ratio of the given images thereby giving the conditions of the image capturing for each of the images in the combination to determine a correction processing and to improve the image quality of the result of the combination processing.

Re claim 1, Johnson discloses an image processing apparatus, comprising: 
an image-obtaining unit configured to obtain a visible image (Figure 3 element 206; Figure 7A element 706; Paragraphs 34-35, 94-96, 97-99) and an infrared image (Figure 3 element 200; Figure 7A element 708; Paragraphs 34-35, 94-96, 97-99); 
a luminance obtaining unit configured to obtain a luminance (Paragraphs 101-103); 

a combining unit configured to combine (Figure 7A element 710; Paragraphs 94-96, 97-99) the infrared image with the visible image (Figure 7A element 710; Paragraphs 94-96, 97-99) based on the combining ratio (Figure 7A element 710; Paragraphs 94-96, 97-99) determined by the determining unit (Figure 7A element 710; Paragraphs 94-96, 97-99); and 
a correcting unit configured to correct (Paragraphs 96-97, 99-101) the combining ratio (Paragraphs 96-97, 99-101) such that an amount of change in the combining ratio does not exceed a threshold value (Paragraphs 96-97, 99-101), in a case where the amount of change in the combining ratio exceeds the threshold value (Paragraphs 96-97, 99-101); wherein obtaining a luminance comprising obtaining the luminance of the visible image.
This design is however disclosed by Kurata.  Kurata discloses wherein obtaining a luminance comprising obtaining the luminance of the visible image (Paragraphs 43-44, 46).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Johnson in order to incorporate the 

Re claim 11, Johnson discloses a non-transitory computer-readable recording medium (Paragraphs 9, 128-129) storing a program (Paragraphs 9, 128-129) that causes a computer to function as an image processing apparatus (Paragraphs 9, 128-129), comprising: 
an image-obtaining unit configured to obtain a visible image (Figure 3 element 206; Figure 7A element 706; Paragraphs 34-35, 94-96, 97-99) and an infrared image (Figure 3 element 200; Figure 7A element 708; Paragraphs 34-35, 94-96, 97-99); 
a luminance obtaining unit configured to obtain a luminance (Paragraphs 101-103); 
a determining unit configured to determine (Figure 7A element 710; Paragraphs 94-96, 97-99, 101-103), based on the luminance obtained by the luminance obtaining unit (Figure 7A element 710; Paragraphs 94-96, 97-99, 101-103), a combining ratio between the infrared image and the visible image (Figure 7A element 710; Paragraphs 94-96, 97-99, 101-103) for generating a combined image obtained by combining the infrared image with the visible image (Figure 7A element 710; Paragraphs 94-96, 97-99, 101-103); 

a correcting unit configured to correct (Paragraphs 96-97, 99-101) the combining ratio (Paragraphs 96-97, 99-101) such that an amount of change in the combining ratio does not exceed a threshold value (Paragraphs 96-97, 99-101), in a case where the amount of change in the combining ratio exceeds the threshold value (Paragraphs 96-97, 99-101); wherein obtaining a luminance comprising obtaining the luminance of the visible image.
This design is however disclosed by Kurata.  Kurata discloses wherein obtaining a luminance comprising obtaining the luminance of the visible image (Paragraphs 43-44, 46).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Johnson in order to incorporate the luminance processing as shown in Kurata in order to allow for the consideration of elements and characteristics of the visible light image to factor into the determination and consideration of blending ratio of the given images thereby giving the conditions of the image capturing for each of the images in the combination to determine a correction processing and to improve the image quality of the result of the combination processing.



Re claim 3, the combined disclosure of Johnson and Kurata as a whole discloses the image processing apparatus according to claim 1, Johnson further discloses wherein the determining unit determines the combining ratio (Paragraphs 93, 95-97, 99-103) such that an amount - 20 -10198854US01/P219-0795US of change (Paragraphs 93, 95-97, 99-103) at a relatively low luminance is smaller (Paragraphs 93, 95-97, 99-103) than an amount of change at a relatively high luminance (Paragraphs 93, 95-97, 99-103).

Re claim 4, the combined disclosure of Johnson and Kurata as a whole discloses the image processing apparatus according to claim 1, Johnson further discloses wherein the determining unit determines the combining ratio (Paragraphs 93, 95-97, 99-103) such that a ratio of the infrared image to the combined image (Paragraphs 93, 95-97, 99-103) decreases with an increase in the luminance (Paragraphs 93, 95-97, 99-103).

Re claim 7, the combined disclosure of Johnson and Kurata as a whole discloses the image processing apparatus according to claim 1, Johnson further discloses the .

Allowable Subject Matter











Claims 2 and 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 2 and 9; the prior art fails to disclose the specified correction processing.  Re claim 5; the prior art fails to disclose the specific luminance obtaining and the associated processing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631